  Case 20-31416-KRH                      Doc 6 Filed 03/15/20 Entered 03/16/20 00:27:33                                   Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Kyla B Munford                                                    Social Security number or ITIN        xxx−xx−4782
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 3/12/20
Case number:          20−31416−KRH


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Kyla B Munford

2.     All other names used in the
       last 8 years

3.     Address                               111 Huntsman Road
                                             Sandston, VA 23150

4.     Debtor's attorney                     James Bradley Winder Jr.                               Contact phone 804−767−1800
       Name and address                      FerrisWinder PLLC                                      Email: jbwinder@ferriswinder.com
                                             9327 Midlothian TPKE, Suite 1J
                                             Chesterfield, VA 23235

5.     Bankruptcy trustee                    Jennifer J. West                                       Contact phone (804) 697−2094
       Name and address                      Spotts Fain PC                                         Email: jjw_trustee@spottsfain.com
                                             411 E. Franklin Street, Suite 600
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 20-31416-KRH                      Doc 6 Filed 03/15/20 Entered 03/16/20 00:27:33                                   Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Kyla B Munford                                                                                         Case number 20−31416−KRH


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: March 13, 2020
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          April 21, 2020 at 09:00 AM                             Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: June 22, 2020
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 20-31416-KRH                   Doc 6 Filed 03/15/20 Entered 03/16/20 00:27:33                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Kyla B Munford                                                                                          Case number 20−31416−KRH


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
     Case 20-31416-KRH          Doc 6 Filed 03/15/20 Entered 03/16/20 00:27:33                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 20-31416-KRH
Kyla B Munford                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: manleyc                Page 1 of 2                   Date Rcvd: Mar 13, 2020
                               Form ID: 309A                Total Noticed: 52


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 15, 2020.
db             +Kyla B Munford,    111 Huntsman Road,    Sandston, VA 23150-2117
15294167       +Albanese Chiropractic,    3960 Stillman Pkwy,     Glen Allen, VA 23060-4197
15294168       +Bon Secours,    PO BOX 28538,    Henrico, VA 23228-8538
15294169       +Budget Dumpster,    830 Canterbury Rd,    Westlake, OH 44145-1419
15294177       +Dominion Virginia Power,    PO BOX 26532,     Richmond, VA 23261-6532
15294178       +Drive Time,    3300 Mechanicsville Tnpk,     Richmond, VA 23223-1727
15294179       +Elephant Auto Insurance,    PO Box 8630,     Richmond, VA 23226-0630
15294180        Elizabeth River Tunnels,    Linebarger Goggan Blair & Samp,      4826 Loop Central Dr STE 600,
                 Houston, TX 77081-0000
15294185       +Globalvia,   PO Box 430,    Milwaukee, WI 53201-0430
15294186       +HCA,   PO BOX 13620,    Richmond, VA 23225-8620
15294187       +Henrico Dept of Public Utiliti,     3721 Westerre Parkway, Suite A,     Henrico, VA 23233-1332
15294189       +Henrico Federa;l Credit Union,     9401 West Broad Street,     Henrico, VA 23294-5331
15294188       +Henrico Federa;l Credit Union,     Attn: Bankruptcy,    9401 West Broad St,
                 Henrico, VA 23294-5331
15294190       +Henrico Health Department,     PO Box 90775,    Henrico, VA 23273-0775
15294191       +James E. Jones,    7603 Forest Ave,    Suite 204,    Henrico, VA 23229-4937
15294193       +Locke A. Taylor DVM Inc,    9023 Woodman Road,     Henrico, VA 23228-2133
15294194       +MABTC/Tidewater Credit Services,     Attn: Bankruptcy,    Po Box 13306,
                 Chesapeake, VA 23325-0306
15294195        MABTC/Tidewater Credit Services,     Po Box 13306,    Virginia Beach, VA 23464-0000
15294196      #+MCV Physicians,    1601 Willow Lawn Drive St. 275,     Richmond, VA 23230-3422
15294197       +Midwest Recovery Systems,     Attn: Bankruptcy,    Po Box 899,    Florissant, MO 63032-0899
15294198       +Midwest Recovery Systems,     514 Earth City Plaza,    Earth City, MO 63045-1303
15294205       +Patient First,    PO Box 758941,    Baltimore, MD 21275-8941
15294207       +Pocohontas PKWY,    PO Box 7693,    Henrico, VA 23231-0193
15294208       +Port Authority of NY and NJ,     Allied Interstate,    PO BOX 4000,    Warrenton, VA 20188-4000
15294215       +Tuckaway Elwood,    3319 Ellwood Ave,    Richmond, VA 23221-2919
15294217       +YMCA,   3011 W Hundred Road,     Chester, VA 23831-2110

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jbwinder@ferriswinder.com Mar 14 2020 04:17:50        James Bradley Winder, Jr.,
                 FerrisWinder PLLC,    9327 Midlothian TPKE, Suite 1J,    Chesterfield, VA 23235
tr             +E-mail/Text: jwest@iq7technology.com Mar 14 2020 04:18:07        Jennifer J. West,
                 Spotts Fain PC,    411 E. Franklin Street, Suite 600,    Richmond, VA 23219-2200
15294171       +EDI: CAPITALONE.COM Mar 14 2020 07:58:00       Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
15294170       +EDI: CAPITALONE.COM Mar 14 2020 07:58:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
15294172       +EDI: WFNNB.COM Mar 14 2020 07:58:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
15294173       +EDI: WFNNB.COM Mar 14 2020 07:58:00       Comenity Bank/Lane Bryant,    Po Box 182789,
                 Columbus, OH 43218-2789
15294175       +EDI: WFNNB.COM Mar 14 2020 07:58:00       Comenity/MPRC,    Po Box 182120,
                 Columbus, OH 43218-2120
15294174       +EDI: WFNNB.COM Mar 14 2020 07:58:00       Comenity/MPRC,    Attn: Bankruptcy,    Po Box 182125,
                 Columbus, OH 43218-2125
15294176       +E-mail/Text: crbankruptcy@commrad.com Mar 14 2020 04:23:01        Commonwealth Radiology,
                 1508 Willow Lawn Drive St117,    Richmond, VA 23230-3421
15294182       +EDI: AMINFOFP.COM Mar 14 2020 07:58:00       First PREMIER Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
15294181       +EDI: AMINFOFP.COM Mar 14 2020 07:58:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
15294183       +EDI: PHINGENESIS Mar 14 2020 07:58:00       Genesis Bc/Celtic Bank,    Attn: Bankruptcy,
                 Po Box 4477,    Beaverton, OR 97076-4401
15294184       +EDI: PHINGENESIS Mar 14 2020 07:58:00       Genesis Bc/Celtic Bank,    Po Box 4499,
                 Beaverton, OR 97076-4499
15294200       +EDI: NAVIENTFKASMSERV.COM Mar 14 2020 07:58:00       Naviet,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
15294199       +EDI: NAVIENTFKASMSERV.COM Mar 14 2020 07:58:00       Naviet,    Attn: Claims Dept,    Po Box 9500,
                 Wilkes-Barr, PA 18773-9500
15294202       +E-mail/Text: netcreditbnc@enova.com Mar 14 2020 04:23:18        NetCredit,    175 W Jackson Blvd,
                 Chicago, IL 60604-2615
15294201       +E-mail/Text: netcreditbnc@enova.com Mar 14 2020 04:23:18        NetCredit,
                 175 West Jackson Boulevard,    Suite 1000,    Chicago, IL 60604-2863
15294203       +EDI: AGFINANCE.COM Mar 14 2020 07:58:00       OneMain Financial,    Attn: Bankruptcy,
                 Po Box 3251,    Evansville, IN 47731-3251
15294204       +EDI: AGFINANCE.COM Mar 14 2020 07:58:00       OneMain Financial,    Po Box 1010,
                 Evansville, IN 47706-1010
15294206        E-mail/Text: info@phoenixfinancialsvcs.com Mar 14 2020 04:18:05        Phoenix Financial SVC,
                 PO BOX 361450,    Indianapolis, IN 46236-0000
15294210        EDI: NEXTEL.COM Mar 14 2020 07:58:00       Sprint,   6391 Sprint Parkway,
                 Overland Park, KS 66251-0000
       Case 20-31416-KRH                Doc 6 Filed 03/15/20 Entered 03/16/20 00:27:33                              Desc Imaged
                                             Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: manleyc                      Page 2 of 2                          Date Rcvd: Mar 13, 2020
                                      Form ID: 309A                      Total Noticed: 52


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15294212        E-mail/Text: tidewaterlegalebn@twcs.com Mar 14 2020 04:22:16       Tidewater Finance Company,
                 6520 Indian River Road,    Virginia Beach, VA 23464-0000
15294211       +EDI: COMCASTCBLCENT Mar 14 2020 07:58:00      Telecom Self-reported,    Po Box 4500,
                 Allen, TX 75013-1311
15294213       +E-mail/Text: marisa.sheppard@timepayment.com Mar 14 2020 04:22:52       Timepayment Corp, LLC.,
                 Attn: Bankruptcy,    1600 District Ave, Ste 200,   Burlington, MA 01803-5233
15294214       +E-mail/Text: marisa.sheppard@timepayment.com Mar 14 2020 04:22:52       Timepayment Corp, LLC.,
                 1600 District Ave Ste 20,    Burlington, MA 01803-5233
15294216       +EDI: COMCASTCBLCENT Mar 14 2020 07:58:00      Xfinity,    PO Box 21428,
                 Saint Paul, MN 55121-0428
                                                                                              TOTAL: 26

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15294192          Jefferson Capital Systems LLC,   PO BOX 953158
15294209       ##+Receivable Systems. Inc.,   PO Bix 8630,   Richmond, VA 23226-0630
                                                                                                                    TOTALS: 1, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2020 at the address(es) listed below:
              James Bradley Winder, Jr.   on behalf of Debtor Kyla B Munford jbwinder@ferriswinder.com,
               rwferris@ferriswinder.com;fwecfmail@gmail.com;r50498@notify.bestcase.com
              Jennifer J. West   jjw_trustee@spottsfain.com, jwest@iq7technology.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
                                                                                            TOTAL: 3
